Citation Nr: 0533191	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for right arm 
impairment. 

3.  Entitlement to service connection for depression. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for floppy mitral valve syndrome.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the RO which 
denied claims of service connection for right arm impairment 
and depression and determined that new material evidence had 
not been submitted to reopen the claims of entitlement to 
service connection for floppy mitral valve syndrome or a left 
knee disability.  The veteran has also perfected an appeal 
from a February 2003 decision of the RO which denied a claim 
for service connection for diabetes mellitus.   

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), a Deputy Vice Chairman of the Board has 
granted a motion for advancement on the docket in this case.  

In May 2003, the Board remanded claims for increased ratings 
for residuals of fractures to the right 4th metacarpal and 1st 
digit of the left foot for further development.  In a May 
2004 statement, the veteran indicated that he wanted to 
withdraw those claims.  As such, they will be not be 
addressed herein. 

The issue of entitlement to service connection for floppy 
mitral valve syndrome on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in active military service. 

2.  The veteran does not have a current disability claimed as 
right arm impairment. 

3.  Depression was not incurred in military service.  

4.  In July 1993, the RO continued to deny the veteran's 
claim of service connection for a heart condition.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.  

5.  Evidence submitted subsequent to the July 1993 decision 
is new and so significant that it must be considered in order 
to fairly decide the merits of the claim.

6.  In an April 1977 decision, the RO denied a claim of 
service connection for a left knee disability.  The veteran 
did not appeal that decision and it is final.  

7.  The evidence received since the April 1977 RO decision is 
not new and material; it does not relate to an unestablished 
fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.307, 3.309 (2005). 

2.  Service connection for right arm impairment is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.307, 3.309 (2005).

3.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307, 3.309 (2005).

4.  The RO's July 1993 rating decision which continued to 
deny service connection for a heart condition  is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2005).

5.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a heart condition 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

6.  The April 1977 RO decision that denied service connection 
for a left knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005). 

7.  Evidence received since the April 1977 RO decision is not 
new and material and the veteran's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including diabetes mellitus, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate that diseases deemed by law to be 
associated with herbicide exposure may be presumed to be due 
to such exposure during active military, naval, or air 
service, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e). 

Diabetes Mellitus

The record does not support a grant of service connection for 
diabetes on a presumptive basis, as the veteran did not serve 
in Vietnam.  Further, the preponderance of the evidence is 
against the claim of service connection on a direct basis.  
Service medical records contain no reference to complaints or 
findings suggestive of diabetes mellitus or exposure to 
herbicides.  

Post-service medical records include a November 2002 VA chart 
entry noting that the veteran was "newly diagnosed" with 
diabetes.  Thus, the veteran does not qualify for an award of 
service connection on a direct basis or under the statutory 
one-year presumption of service incurrence that applies to 
various chronic diseases, including diabetes mellitus. 

In a June 2003 statement, a physician who reported being the 
veteran's primary care physician since November 2000 noted 
that the veteran had been recently diagnosed with diabetes.  
The physician further noted the veteran's concern that he had 
been told during service that he had "borderline diabetes."  
The veteran told the physician that he was not officially 
diagnosed with diabetes in service, but the veteran felt the 
in-service findings were an indication that he would develop 
diabetes.  This physician stated "I cannot conclusively tie 
this report to his diagnosis of diabetes mellitus at this 
point."  

The veteran testified that he complained of diabetic symptoms 
during service, specifically feeling light-headed, but those 
complaints were only considered in connection with his heart 
condition.  He further indicated that he was told on several 
occasions, the first at a 1975 employment examination, that 
he "spilled sugar," which he took to be a precursor to 
diabetes.  The veteran testified that he had attempted to get 
those records, but was unsuccessful.  

The veteran has asserted that his diabetes was incurred in 
service; however, as a layperson without the appropriate 
medical training or expertise, the veteran is not competent 
to render a probative opinion on a medical matter, such as 
the etiology of that condition.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The only other medical evidence addressing the etiology of 
the veteran's diabetes is the June 2003 physician's statement 
which did not relate the veteran's diabetes to service.  
Where the preponderance of the evidence is against a claim, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518 (1996).  


Right arm impairment 

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for right arm 
impairment.  Service medical records are silent for any 
findings or complaints related to that condition.  The report 
of a March 1975 separation examination noted normal clinical 
evaluation of the upper extremities.  Post-service medical 
records are also silent for any findings or complaints 
related to a right arm disability.  

Other than the veteran's own assertions, there is no evidence 
of impairment of the right arm.  As a layperson, the veteran 
is not qualified to offer an opinion on medical diagnosis or 
etiology.  See Espiritu, 2 Vet. App. at 494.  In the absence 
of proof of a present disability, there is not valid claim 
presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
such, service connection for right arm impairment is not 
warranted. 

Depression

Service medical records are negative for any findings or 
complaints regarding depression.  The report of a March 1975 
separation examination noted a normal psychiatric evaluation.  

The veteran testified that he first complained of depression 
in service and was treated with medication beginning in 1974.  
A March 2002 VA chart entry notes the veteran's report of 
treatment beginning in 1972.  

Post-service medical records associated with the claims 
folder include records considered by the Social Security 
Administration (SSA) in that agency's determination that the 
veteran was entitled to disability benefits.  The primary 
diagnosis was that of affective/mood disorder and the veteran 
was found to have been disabled from January 1994.  A July 
1999 mental status examination noted the veteran's report 
that he suffers depression which began approximately six 
years prior when he suffered a heart attack.  A July 1995 
mental status examination was silent for any report relating 
to the date on onset.  

The veteran was afforded a VA examination in May 2004 and 
diagnosed with major depressive disorder.  The examiner 
stated that "[i]t does appear that [the veteran's] 
depression according to the patient did begin while he was in 
service...therefore this depressive disorder would be 
considered to be service connected.  (emphasis added)"  

Service connection may not be based on resort to speculation.  
38 C.F.R. § 3.102, Obert v. Brown, 5 Vet. App. 30 (1993).  
Statements from doctors which are inconclusive as to the 
origin of a disease can not be used as suggestive of a link 
between the current disorder and the claimed incident in 
service.  Warren v. Brown, 6 Vet. App. 4 (1993).  

The May 2004 VA opinion that the veteran's depressive 
disorder should be "service connected" is too speculative.  
Medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative.  Miller v. West, 
11 Vet. App. 345 (1998).  The language of the physician's 
opinion indicates that it is expressly based on the veteran's 
own opinion.  

Although the examiner noted that he had reviewed the medical 
records, there is no evidence of treatment in service for 
depression and no opinion, other than that offered by the 
veteran himself, relating the current complaints to service.  
The examiner made no reference to the July 1999 examination 
which dated the onset of the veteran's depression to his 
heart attack 6 years earlier. 

Apart from the speculative opinion offered at the May 2004 VA 
examination, there is no evidence of record, other than the 
contentions of the veteran, that his currently diagnosed 
depression is related to service.  As a layperson, the 
veteran is not competent to make a medical diagnosis or 
relate a medical disorder to a specific cause.  See Espiritu, 
2 Vet. App. at 494.  

Thus, the preponderance of the evidence is against the claim 
of service connection for depression, the benefit of the 
doubt rule does not apply and the claim must be denied. 

II.  New and Material Evidence

The veteran seeks to reopen claims of service connection for 
a heart condition (specifically, floppy mitral valve 
syndrome) and a left knee disability.  Those claims were 
previously denied by the RO in April 1977 and that decision 
is final.  In a July 1993 rating action, the RO declined to 
reopen the claim of service connection for a heart condition.  
The veteran filed a notice of disagreement and received a 
statement of the case, but did not perfect an appeal as to 
that decision.  As such, the 
July 1993 RO decision is final.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 (West 2002).  Under 38 C.F.R. § 3.156 (a) (2001), new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a) (2005).  Pursuant to this 
regulation, new and material evidence means existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The revised version of 38 C.F.R. § 3.156 applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  In this case, 
the veteran filed a claim to reopen service connection for a 
heart condition in April 2001 and submitted the claim to 
reopen service connection for a left knee disability in 
February 2002.  Thus, Board will apply the prior version of 
38 C.F.R. § 3.156 to the heart condition claim and the 
revised version to the left knee claim.  

For both claims, the Board is required to review all of the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the 1993 
rating action which declined to reopen the claim of service 
connection for a heart condition includes VA and private 
treatment records, records considered by SSA, statements from 
private physicians and the veteran's own statements.  

A June 2004 VA examination includes the examiner's opinion 
that there is "a tenuous but reasonable possibility that 
[the veteran's] military service could have aggravated his 
mitral valve prolapse syndrome."  That opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; it addresses the question of 
whether the pre-existing heart condition was aggravated by 
service.   

Therefore, the Board finds that the evidence received since 
the July 1993 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and material, 
since it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

Evidence associated with the claims folder since the 1977 
rating action which denied a claim of service connection for 
a left knee disability includes VA and private treatment 
records, records considered by SSA, statements from private 
physicians and the veteran's own statements.  

Service connection was initially denied because there was no 
evidence of a left knee injury in service and no evidence to 
relate the current diagnosis to service.  While the records 
are "new" in that they were not previously considered, they 
are not material.  Other than the veteran's own statements, 
evidence submitted since 1977 does not serve to establish a 
link between the veteran's current left knee disability and 
service -- an unestablished fact necessary to substantiate 
the claim.  

The veteran has reiterated his belief that his left knee 
disability is due to service.  Without having to address the 
competency of those assertions, the Board points out that the 
assertions are duplicative of arguments made in connection 
with the original claim denied in April 1977.  In the absence 
of new and material evidence, the claim of entitlement to 
service connection for a left knee disorder is not reopened.  

IV.  Duties to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2004).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
February, March, July and December 2002 and January 2005; 
statements of the case in February and June 2003; and 
supplemental statements of the case in October 2003, February 
and December 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the pertinent laws and 
regulations, and the reasons for the RO's decisions.  There 
was no harm to the appellant; VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  Any 
defect with regard to the timing of the notice to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO obtained SSA and VA treatment records and afforded the 
veteran a VA examination in connection with his claim.  VA 
has not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for right arm impairment is denied. 

Service connection for depression is denied.

As new and material evidence has been received to regarding 
the claim of entitlement to service connection for floppy 
mitral valve syndrome, the claim is reopened.  To that 
extent, the appeal is granted.

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection for a 
left knee disability is denied.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for floppy mitral valve syndrome has 
been reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  At 
the June 2004 VA examination, the examiner noted that the 
veteran "sees" a group of heart physicians at "UT", but no 
related records were in the file.  On remand, the RO should 
attempt to obtain those records.

While the opinion offered at the examination was sufficient 
to reopen the claim, some clarification is needed in order to 
decide the claim on the merits.  The examiner noted that 
there was no evidence that the veteran's symptoms were made 
worse by service and the examiner did not believe that 
service aggravated the physical or structural conditions of 
the heart.  The examiner concluded, however, that despite the 
"paucity" of official records of cardiac symptomatology, 
there was a "tenuous but reasonable" possibility that the 
mitral valve syndrome was aggravated by service. 

On remand, the RO should attempt to obtain all pertinent 
treatment records and have the examiner review the complete 
records and then offer an opinion based on that review.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action: 

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for heart problems from whom VA does 
not have records.  Then obtain copies of 
the related medical records.  The RO 
should inform the veteran and his 
representative that treatment records 
from "UT" are not associated with the 
claims folder, and ask him to submit, or 
authorize VA to obtain, those records.  

2.  After completion of the foregoing, 
make arrangements to have the claims 
folder forwarded to the examiner who 
conducted the June 2004 VA heart 
examination and have that examiner review 
the record and indicate that such has 
been accomplished.  Based on a review of 
historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not that there was an increase in 
severity, beyond the natural progress, in 
the floppy mitral valve syndrome during 
service.  In the event that the original 
examiner is not available, the claims 
folder should be submitted to another VA 
examiner for review and the requested 
medical opinion.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
floppy mitral valve syndrome on a de novo 
basis.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


